DETAILED ACTION
Status of the Claims
	Claims 1-16 are pending in this application. Claims 13-14 remain withdrawn. Claims 1-12, 15 and 16 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the foreign application # DE10 2018 222 145.6 filed on 12/18/2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Rejections Withdrawn
	The 35 USC § 103 rejection over claims 1-10, 12, and 16 over Hercouet and Rughani is withdrawn per Applicant’s amendment of adding “wherein the two-component hair care product does not contain any oxidizing agents” limitation since Hercouet requires an oxidizing agent. 
The 35 USC § 103 rejection over claims 1 and 11 over Hercouet, Rughani and Cassier is withdrawn per Applicant’s amendment of adding “wherein the two-component hair care product does not contain any oxidizing agents” limitation since Hercouet requires an oxidizing agent.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2, 5-6, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/716,076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-2, 5-6 and 9 is obviated by claim 1 of the reference application. 
Instant claim 12 is obviated by claim 10 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the reference application claims and arrive at the claimed invention. Reference application claims 1 and 10 teach all of the limitations of the instant invention. For instance, the specific concentrations of the reference application claim 1 are all within the concentration ranges of the instant claim 9. The specific species taught by reference claim 1 fall under the genus limitations claimed in instant invention. Thus, one would use the claims of the reference application to achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-4 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-8, 10, and 13-14 of copending Application No. 16/715,192 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1 and 4 are obviated by claims 1 and 4 of the reference application. 
Instant claim 2 is obviated by claim 8 of the reference application. 
Instant claim 3 is obviated by claim 7 of the reference application. 
Instant claim 7 is obviated by claim 10 of the reference application. 
Instant claim 8 is obviated by claim 6 of the reference application. 
Instant claim 9 is obviated by claim 13 of the reference application. 
Instant claim 10 is obviated by claim 14 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the reference application claims and arrive at the claimed invention. Reference application claims cited teach all of the limitations of the instant invention. Thus, one would use the claims of the reference application to achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 4, 6-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/288,866 (reference application) in view of Ronak Rughani et al (US2018/0280270A1, publication date: 10/04/2018, previously cited) (Hereinafter Rughani). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 4, 6-8 and 12 are obviated by claim 1 of the reference application in view of Rughani. Rughani teaches hair-treatment compositions (abstract) comprising cationic and nonionic surfactants (para 12) wherein the cationic surfactant is tetraalkylammonium salt (cationic tenside containing an organic radical) (para 285) as dialkyldimethylammonium or alkyltrimethylammonium salts in which the alkyl group contains approximately from 12 to 22 carbon atoms, and the nonionic surfactant is a fatty alkanolamide as lauramide DEA (N,N-dialkyl amide which is a fatty acid amide) or myristamide DEA (para 396). Rughani also teaches esters of fatty acids and fatty alcohols such as cetearyl esters (para 50) to be in the composition.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the reference application claims with the teachings of Rughani and arrive at the claimed invention. In combination with Rughani, the reference application claims cited teach all of the limitations of the instant invention. Rughani provides the motivations of its compositions to be unique in their ability to repair, care for, condition, and protect hair from damage or to reduce/minimize damage to hair or to improve the condition and quality of the hair, for example, with respect to visual/aesthetic appearance (e.g., healthy look, shine, reduced split ends), feel of the hair (e.g., smooth feel, soft feel, conditioned feel), and manageability of the hair (e.g., no or less frizz, styleability/shapeability, combing, detangling, desirable volume). Thus, one would be motivated to incorporate the teachings of Rughani into the claims of the instant invention with a reasonable expectation of successfully achieving a hair product with superior hair protective effects on hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-4, 6-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 11 of copending Application No. 17/289,586 (reference application) in view of Ronak Rughani et al (US2018/0280270A1, publication date: 10/04/2018, previously cited) (Hereinafter Rughani). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1-4, 6-10 and 12 are obviated by claims 1, 7-8 and 11 of the reference application in view of Rughani. Rughani teaches hair-treatment compositions (abstract) comprising cationic and nonionic surfactants (para 12) wherein the cationic surfactant is tetraalkylammonium salt (cationic tenside containing an organic radical) (para 285) as dialkyldimethylammonium or alkyltrimethylammonium salts in which the alkyl group contains approximately from 12 to 22 carbon atoms, and the nonionic surfactant is a fatty alkanolamide as lauramide DEA (N,N-dialkyl amide which is a fatty acid amide) or myristamide DEA (para 396). Rughani also teaches esters of fatty acids and fatty alcohols such as cetearyl esters (para 50) to be in the composition. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the reference application claims with the teachings of Rughani and arrive at the claimed invention. In combination with Rughani, the reference application claims cited teach all of the limitations of the instant invention. Rughani provides the motivations of its compositions to be unique in their ability to repair, care for, condition, and protect hair from damage or to reduce/minimize damage to hair or to improve the condition and quality of the hair, for example, with respect to visual/aesthetic appearance (e.g., healthy look, shine, reduced split ends), feel of the hair (e.g., smooth feel, soft feel, conditioned feel), and manageability of the hair (e.g., no or less frizz, styleability/shapeability, combing, detangling, desirable volume). Thus, one would be motivated to incorporate the teachings of Rughani into the claims of the instant invention with a reasonable expectation of successfully achieving a hair product with superior hair protective effects on hair. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Estelle Mathonneau (FR2971156A1, publication date: 02/14/2014, Google English Translation, previously cited) (Hereinafter Mathonneau) and Patricia Desenne et al (US20110171153A1, publication date: 07/14/2011) (Hereinafter Desenne). 
Regarding claim 1, Mathonneau teaches a “Process for the cosmetic treatment of keratinous fibers, such as human keratinous fibers and in particular the hair, comprising: a) a step of applying to said keratinous fibers a composition comprising one or more ionic liquids, and b) a step of applying to said keratinous fibers a cosmetic composition comprising one or more cationic polymers and / or one or more cationic surfactants, different from the ionic liquids of step a)” (claim 1 of the Google English Translation). Mathonneau also teaches “A multi-compartment device or kit, comprising a first compartment comprising a composition containing one or more ionic liquids as defined in any one of claims1 to 8, and a second compartment comprising a composition containing one or more cationic polymers and / or one or more cationic surfactants as defined in any one of claims 9 to 12” (claim 15) thus motivating separate components (via a barrier) for a hair composition. Mathonneau also teaches “the compositions used in the process according to the invention may be aqueous or anhydrous”. Additionally, Mathonneau teaches “One and/or the other of the compositions used in steps a) and b) of the process according to the invention may also comprise one or more non-silicone fatty substances” (page 8) and “Preferably, the non-silicone fatty substances are chosen from hydrocarbons, fatty alcohols, non-salified fatty acids, fatty esters, fatty ethers, non-silicone waxes and mixtures thereof” (page 8). Mathonneau also teaches “the liquid hydrocarbons are chosen from: linear or branched C6-C16 alkanes, which may be cyclic. By way of examples, mention may be made of hexane, undecane, dodecane, tridecane and isoparaffins such as isohexadecane, isododecane and isodecane” (page 8). Mathonneau also teaches “the liquid fatty alcohols of the invention comprise from 8 to 50 carbon atoms” (page 8) such as oleyl alcohol (C18) (page 8). Mathonneau also teaches liquid fatty esters and recites “liquid fatty esters is meant an ester derived from a fatty acid and/or a fatty alcohol” (page 8) such as alkyl myristates (page 8). Regarding the two-component limitations of the instant claim, Mathonneau teaches composition 2 and composition 5 (pages 11-12) wherein composition 5 comprises fatty substance such as fatty alcohol and composition 2 comprises “cationic tenside consisting of an organic radical with a linear or branched chain length of C12 to C30” which is dimethyldiallylammonium chloride. Even though both of these compositions have water (aqueous), it is important to note that Mathonneau teaches in its specification that the compositions can be anhydrous (discussed above). Also even though, in its specific embodiment, Mathonneau only discloses fatty alcohol, it is important to note that the specification meets the other limitations (discussed above), since Mathonneau also recites “The following examples serve to illustrate the invention without being limiting in nature” (page 11). Lastly, the two component limitation is met because claim 15 of Mathonneau (discussed above) allows a multi-compartment device or kit with 2 different compositions contained within. 
Regarding claim 3, Mathonneau teaches liquid fatty esters and recites “liquid fatty esters is meant an ester derived from a fatty acid and /or a fatty alcohol” (page 8) such as alkyl myristates (page 8).
Regarding claim 4, Mathonneau teaches ceramides (sphingosine and a fatty acid) wherein “R1 denotes a linear or branched, saturated or unsaturated alkyl group, derived from C14-C30 fatty acids” and R3 wherein “this group may be substituted by one or more C1-C14 alkyl groups” (page 9) and thus meeting the “N,N-dialkyl amide which is a fatty acid amide” limitation of the instant claim. 
Regarding claim 5, Mathonneau also teaches “the liquid hydrocarbons are chosen from: linear or branched C6-C16 alkanes, which may be cyclic. By way of examples, mention may be made of hexane, undecane, dodecane, tridecane and isoparaffins such as isohexadecane, isododecane and isodecane” (page 8).
Regarding claim 6, Mathonneau also teaches “Even more preferably, the non-silicone fatty substances are chosen from liquid petrolatum, stearyl alcohol, cetyl alcohol and mixtures thereof such as cetylstearyl (cetearyl) alcohol” (page 9).
Regarding claim 7, Mathonneau also teaches caprylic/capric triglyceride (page 9). 
Regarding claim 8, Mathonneau also teaches that the cation of the ionic liquid or liquids is selected from tetra-alkyl (C1-C6) ammonium (claim 4) and provides specific compounds names such as tributyl methyl ammonium chloride, tributyl methylammonium methyl sulphate, tetrabutyl ammonium hydroxide (claim 7). 
Regarding claim 9, Mathonneau also teaches “water content varies from 1 to 75% by weight” (page 11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Regarding claim 12, Mathonneau teaches “A multi-compartment device or kit, comprising a first compartment comprising a composition containing one or more ionic liquids as defined in any one of claims1 to 8, and a second compartment comprising a composition containing one or more cationic polymers and / or one or more cationic surfactants as defined in any one of claims 9 to 12” (claim 15) which is interpreted as separate components (via a barrier) for a hair composition. 
Regarding claim 15, interpreted as a composition claim, the intended use of “to groom, preferably to condition, keratinous fibres” is not considered to be a functional limitation. Regardless, Mathonneau teaches “hair conditioning” (page 3). 
Regarding claim 16, Mathonneau teaches “A multi-compartment device or kit, comprising a first compartment comprising a composition containing one or more ionic liquids as defined in any one of claims1 to 8, and a second compartment comprising a composition containing one or more cationic polymers and and/or one or more cationic surfactants as defined in any one of claims 9 to 12” (claim 12). Thus, Mathonneau teaching of two compartments meets the instant limitation of “wherein the first component and the second component are contained in a packaging unit in such manner that they are separated from each other by a barrier which is substantially impermeable to liquids”. Regarding the instant limitation of “wherein the barrier comprises at least one film”, film is interpreted as any material that forms a barrier, a layer. The instant specification also does not define a film. Since Mathonneau teaches the barrier by teaching separate compartments, film limitation is also met. 
Regarding claim 1, while Mathonneau teaches “The non-silicone fatty substance(s) may be present in a content ranging from 0.01% to 50% by weight, preferably from 0.05% to 50% by weight, better still from 0.1% to 30% by weight, and still more preferably from 0.1 to 20% by weight, relative to the total weight of the composition containing them” (page 9), this range comprises hydrocarbons, fatty alcohols, fatty esters and ethers etc. Thus, Mathonneau does not teach the instantly claimed specific concentration ranges for instant components (a), (b) and (c) specifically. 
Regarding claim 1, Desenne teaches a composition to apply to keratin fibers wherein the keratin fibers are hair (claim 21), wherein the composition comprises more than 1% by weight, of one or more volatile alkanes, one or more fatty alcohols and one or more polymeric thickeners (claim 1) wherein one or more volatile alkanes is selected from n-decane (C 10), n-undecane (C11), n-dodecane (C12), n-tridecane (C13), n-tetradecane (C14) and n-pentadecane (C15), and mixtures thereof (claim 3) or n-nonane, n-undecane, n-dodecane, n-tridecane and n-tetradecane, and mixtures thereof (claim 4), wherein the solid fatty alcohol is a linear C 12-30 fatty alcohol (claim 7) chosen from myristyl alcohol, cetyl alcohol, stearyl alcohol, cetearyl alcohol, arachidyl alcohol, behenyl alcohol, lignoceryl alcohol, ceryl alcohol and montanyl alcohol, and mixtures thereof, and preferably from myristyl alcohol, cetyl alcohol, stearyl alcohol, cetearyl alcohol and behenyl alcohol, and mixtures thereof (claim 8), wherein the polymeric thickener is cellulose ether (claim 14). Desenne also teaches wherein the volatile linear alkane(s) are present in an amount ranging from 1.1% to 90% by weight relative to the total weight of the composition (claim 6), wherein the solid fatty alcohol(s) are present in a content of 0.5% to 20% by weight relative to the total weight of the composition (claim 9), wherein the polymeric thickener containing sugar units (cellulose ether) present in a content of 0.01% to 10% by weight relative to the total weight of the composition (claim 16). The instant claimed ranges of 40-70% for the alkane, 10-30% for the fatty alcohol and 5-7.5 for the ether are within the ranges disclosed by Desenne which are provided above. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (2144.05 I). Of note, Desenne also teaches a cationic surfactant (claim 17) and water (examples 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Mathonneau and Desenne and achieve the instant invention. First, even though the Mathonneau embodiments do no recite all of the necessary fatty substances, the specification of Mathonneau allows one to incorporate them all (discussed above). Also, even though the composition comprising fatty substances in the embodiments of Mathonneau is aqueous, Mathonneau motivated an anhydrous composition in its specification. Importantly, Mathonneau teaches “hair strands were firstly sensitized to composition 1 and then composition 5, and compared according to method B described in example 1 using the composition 5. It is found that the locks treated with the composition 1 and then the composition 5 according to the invention are softer and disentangle more easily than the locks treated with the only composition 5” (page 12). Mathonneau also teaches “A multi-compartment device or kit” (page 15). With the information of sequentially administering compositions 2 and 5 and also providing for a multi compartment device as well as the guidance from the specification, one of ordinary skill in the art would manufacture a product with compositions 1 and 5 (modified via the specification) separated from each other via a barrier. Desenne provides motivations such as “smoother, more supple hair” (para 7) as well as “easier to disentangle, lighter and more tonic, and to dried hair that is suppler and that has a smoother feel” (para 8). Thus, a person of ordinary skill in the art would be motivated to incorporate the teachings of Desenne into the teachings of Mathonneau with a reasonable expectation of successfully achieving a hair product with enhanced properties. 

Claims 2 and 10 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over Estelle Mathonneau (FR2971156A1, publication date: 02/14/2014, Google English translation, previously cited) (Hereinafter Estelle), Patricia Desenne et al (US20110171153A1, publication date: 07/14/2011) (Hereinafter Desenne), and Anne Bouchara et al (WO2011131603, publication date: 10/27/2011, previously cited) (Hereinafter Bouchara). 
Regarding claim 1, Mathonneau and Desenne teach as discussed above. 
Regarding claim 2, Mathonneau teaches liquid fatty ethers (page 9) but not as an alkoxylated fatty alcohol. 
Regarding claim 10, Mathonneau doesn’t teach a ratio between different compositions in the multi-compartment device. 
Regarding claim 2, Bouchara teaches a cosmetic composition for relaxing keratin fibres comprising a fatty phase (abstract, claim 1) wherein the fatty (anhydrous) phase comprises liquid petroleum jelly, cetearyl alcohol and Beheneth-10 (page 20 table 1 part B). Bouchara recites that the fatty substances of the invention are chosen from hydrocarbons, fatty alcohols, fatty esters, fatty ethers and mixtures thereof (page 5 lines 19-21). Alkanes (ScienceDirect, Alkanes, Pincer Compounds, 2018) provides the evidence that petroleum comprises alkanes having 10–24 carbon atoms (page 1 of Alkanes). Cetearyl alcohol is a mixture of fatty alcohols with carbons numbers ranging from 14 and 16. Beheneth-10 is a polyethylene glycol ether of Behenyl Alcohol (C22) (alkoxylated fatty alcohol). 
Regarding claim 10, Bouchara teaches fatty phase at 65% (table 1) compared to other components comprising water which amount to 35% which is a ratio of roughly 2 to 1. 
For the purposes of compact prosecution, the following teachings of Bouchara are also included:
Regarding claim 3, Bouchara teaches fatty esters (claim 4) and describe is as “the term "liquid fatty ester" is intended to mean an ester derived from a fatty acid and/or from a fatty alcohol” (page 7 lines 5-6).
Regarding claim 4, Bouchara teaches saturated or unsaturated, linear or branched oxyalkylenated C -C 30 amides (page 17 lines 28-29). 
Regarding claim 5, Bouchara teaches hydrocarbons (page 5 line 20) selected from dodecane and isododecane (page 6 lines 4-5). 
Regarding claim 6, Bouchara teaches “The fatty alcohols suitable for use in the invention are more particularly chosen from saturated or unsaturated, linear or branched alcohols” selected from cetyl alcohol, cetearyl alcohol (cetylstearyl), and stearyl alcohol (page 15 lines 19-23).
Regarding claim 7, Bouchara teaches Capric/Caprylic Triglyceride (page 9 lines 11-12). 
Regarding claim 9, Bouchara teaches liquid petroleum jelly at 77% (table 1) of the fatty composition (50 divided by 65). Alkanes reference provides the evidence that petroleum contains 10%–40% w/w normal alkanes (page 1). Thus, Bouchara teaches a range of 7.7% to 31% of alkanes which is overlapping with the instantly claimed range of 20 to 90%. Bouchara also teaches “water, preferably in an amount ranging from 15% to 48% by weight, relative to the total weight of said composition” (page 3 lines 21-22) which is overlapping range with the instantly claimed range of 0.5 to 20%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Bouchara also teaches fatty alcohol (cetearyl alcohol) at 7.7% (table 1). Bouchara also teaches ether (beheneth) at 15% (table 1). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Mathonneau, Desenne, and Bouchara to achieve the instant invention. Bouchara provides a motivation of solving problems associated with damage and discomfort on the scalp (page 1 para 10-17) with a composition that comprises an amount of fatty substance of greater than or equal to 45% relative to the total weight of the composition (page 1 lines 33-34 and page 2 lines 1-4). Thus, one would be motivated to incorporate the teachings of Bouchara into the teachings of Mathonneau and Desenne with a reasonable expectation of successfully achieving a hair care formulation with more effective results such as better preservation of the integrity of the keratin fibre treated (page 2 lines 29-30) and less discomfort. 

Claim 11 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Estelle Mathonneau (FR2971156A1, publication date: 02/14/2014, Google English Translation, previously cited) (Hereinafter Mathonneau), Patricia Desenne et al (US20110171153A1, publication date: 07/14/2011) (Hereinafter Desenne) and Thorsten Cassier et al (US7534272B2, publication date: 05/19/2009, previously cited) (Hereinafter Cassier). 
Regarding claim 1, Mathonneau and Desenne teach as discussed above.
Regarding claim 11, Mathonneau provides no evidence of whether its composition is transparent or not. 
Regarding claim 11, Cassier teaches a preferably clear or transparent agent in gel form for carrying out oxidative treatments in various application fields, for example cosmetics (abstract) wherein the agent is particularly suited for use in cosmetic hair treatments such as blonding and oxidative hair coloring (abstract). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Mathonneau, Desenne and Cassier and arrive at the instant invention. Cassier talks about the disadvantages of hair compositions that are not transparent. Cassier provides a motivation as “the drawback of the emulsions is that they are not clear and transparent but white and turbid. After the formulation has been applied, therefore, the hairdresser can observe changes in the shape of the hair only to a very limited extent. To have optimum control over the hair shaping during the action of the fixing formulation on the hair, namely to be able to observe the shape of the hair through the applied formulation at any time, it would be desirable for the formulation to be transparent”. Thus, one would be motivated to incorporate the teachings of Cassier into the teachings of Mathonneau and Desenne with a reasonable expectation of successfully achieving a transparent composition with hair protective effects. 
Response to Arguments
Applicant’s arguments against prior art rejections filed on 09/08/2022 are now moot since the rejections under Hercouet are withdrawn. 
	Regarding the non-statutory double patenting rejections, Applicant notes the following:
	“Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants therefore ask that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if the state of the instant claims are anticipated by or would have been obvious over the claims of the co-pending Applications, Applicants will file corresponding Terminal Disclaimers.” 
	Thus, the double patenting rejections are maintained at this time. 
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613